Citation Nr: 1007612	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  06-14 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an increased rating for hiatal hernia, reflux 
esophagitis, and Barrett's esophagus, rated 10 percent 
disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The Veteran had active service from July 1972 to July 1996.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, that granted service connection for Barrett's 
esophagus and then recharacterized a prior service-connected 
disability as hiatal hernia with reflux esophagitis now with 
Barrett's esophagitis.  A 10 percent rating for the former 
disability was continued, but no additional rating was 
granted for Barrett's esophagus. 

The Board remanded the case in April 2009 for additional 
development.  In the Introduction portion, service connection 
for left foot plantar fasciitis was referred to the RO for 
action.  This is again referred for appropriate action. 


FINDINGS OF FACT

1.  Throughout the appeal period, the service-connected 
manifestations of hiatal hernia, reflux esophagitis, and 
Barrett's esophagus include dysphagia, upper esophageal 
stricture permitting the passage of liquids, gas-bloat 
syndrome, left arm pains, heartburn, and indigestion.  

2.  Not shown are material weight loss, anemia, bleeding, 
vomiting, early satiety, hematemesis, melena, severe 
impairment of health, or marked impairment of general health. 


CONCLUSION OF LAW

The criteria for a 50 percent schedular rating for hiatal 
hernia, reflux esophagitis, and Barrett's esophagus are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp.2009); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.112, 4.113, 4.114, Diagnostic Codes 7203, 7246 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his or her representative, if any, of 
any information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must also inform the claimant of any 
information and evidence not of record that VA will seek to 
provide and that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for service-connection, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, adequate notice 
was provided in a post-decision letter sent in September 
2006.

VA's duty to notify was not satisfied prior to the initial 
unfavorable February 2005 decision on the claim.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield, supra (where notice was not provided prior to 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of notice followed by 
readjudication of the claim); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (issuance of notification 
followed by readjudication of the claim, such as a statement 
of the case (SOC) or supplemental statement of the case 
(SSOC), cures a timing defect).  

In this case, VA's duty to notify was satisfied after the 
initial decision by way of letters sent to the claimant in 
September 2006 and in May 2009 that address all notice 
elements.  The letters informed the claimant of what evidence 
was required to substantiate the claims and of the claimant's 
and VA's respective duties for obtaining evidence.  Although 
the notice letters were sent after the initial decision, this 
timing error is not unfairly prejudicial to the claimant 
because the actions taken by VA after providing notice cured 
the timing error.  The claimant has been afforded opportunity 
to participate in his claim development and has been allowed 
time to respond.  VA has readjudicated the case by way of an 
SSOC issued in October 2009, after notice was provided.  For 
these reasons, it is not unfairly prejudicial to the claimant 
for the Board to adjudicate the claim.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained all identified evidence.  The claimant was 
afforded VA medical examinations as recently as July 2009.  
Neither the claimant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for fair adjudication of 
the claim that has not been obtained.  Hence, no further 
notice or assistance to the claimant is required to fulfill 
VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002).

The Board previously remanded the case for development.  When 
the remand orders of the Board are not complied with, the 
Board itself errs in failing to ensure compliance.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, 
all previous remand orders have been complied with.  

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  A VA medical examination report must also include 
a "full description of the effects of disability upon the 
person's ordinary activity."  38 C.F.R. § 4.10; Martinak v 
Nicholson, 21 Vet. App. 447, 454 (2007).

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the 
Court distinguished a claim for an increased rating from that 
of a claim arising from disagreement with the initial rating 
assigned after service connection was established.  This 
distinction is significant because the RO has recently added 
Barrett's esophagus, a new disability, to the service-
connected disability.  Thus, the 10 percent rating assigned 
represents an initial rating for Barrett's esophagus.  

Where an increase in disability is at issue, the present 
level of disability, rather than remote history, is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
This distinction is significant to this case because the RO 
has processed the Veteran's claim for service connection for 
Barrett's esophagus as a claim for an increase in the 
severity of a service-connected hiatal hernia with reflux 
esophagitis. 

Where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  See Hart v. 
Mansfield, 21 Vet. App. 505, 510 (2007).  

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14.  
38 C.F.R. § 4.113 (2009).

The minimum compensable evaluation for Diagnostic Code 7203, 
Stricture of Esophagus, is 30 percent, and requires only that 
a moderate stricture be shown.  A 50 percent evaluation 
requires severe stricture, permitting the passage of liquids 
only.  An 80 percent rating requires severe stricture, 
permitting the passage of liquids only and marked impairment 
of general health.  38 C.F.R. § 4.114, Diagnostic Code 7203 
(2009).  

If not amenable to dilation, spasm of the esophagus 
(cardiospasm) is rated on the basis of the degree of 
resulting obstruction (stricture) of the esophagus under the 
provisions of Diagnostic Code 7203.  38 C.F.R. § 4.114, 
Diagnostic Code 7204.  

A 60 percent rating for hiatal hernia is warranted where 
there is pain, vomiting, material weight loss, and 
hemetemasis or melena with moderate anemia; or, other 
symptoms productive of severe impairment of health.  A 
30 percent rating requires persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, all of 
which is productive of a considerable impairment of health.  
A 10 percent rating is warranted for a hiatal hernia with two 
or more of the symptoms required for a 30 percent evaluation, 
but of lesser severity than is required for that evaluation.  
38 C.F.R. § 4.114, Diagnostic Code 7346 (2009).

Under Diagnostic Code 7346, "material" weight loss is a 
criterion for a higher disability rating.  This term is not 
defined by the regulation; however, § 4.112, does define the 
term "substantial weight loss."  Substantial weight loss 
means a loss of greater than 20 percent of the individual's 
baseline weight, sustained for three months or longer.  
"Baseline weight" means the average weight for the two-
year-period preceding onset of the disease.  38 C.F.R. 
§ 4.112 (2009).  

Separate ratings for Diagnostic Codes7301 to 7329 and 7331, 
7342, and 7345 to 7348 will not be combined with each other.  
A single evaluation will be assigned under the code that 
represents the predominant disability picture.  But, the 
rating must be elevated to the next higher rating where "the 
severity of the overall disability warrants such elevation."  
38 C.F.R. § 4.114.  

Hiatal hernia with reflux esophagitis has been rated 10 
percent disabling for the entire appeal period under 
Diagnostic Code 7346.  Barrett's esophagus has been added to 
that disability and the 10 percent rating has been continued 
under Diagnostic Code 7346.  Hiatal hernia is herniation of 
an abdominal organ, usually the stomach, through the 
esophageal hiatus of the diaphragm, Dorland's Illustrated 
Medical Dictionary 758 (28th ed. 1994).  Barrett's esophagus, 
also known as Barrett's syndrome, is a peptic ulcer of the 
lower esophagus, often with stricture, Id, at 1625.

In March 1997, the RO granted service connection for hiatal 
hernia with reflux esophagitis and assigned a 10 percent 
rating under Diagnostic Code 7346.  That decision is based on 
a September 1996 VA general medical examination report that 
notes that the STRs confirmed "Barrett GERD" or, 
gastroesophageal reflux disease and notes that the Veteran 
weighed 246 pounds.  

In March 1999, the Veteran underwent fundoplication surgery, 
also called Nissen fundoplication to mobilize the lower end 
of the esophagus in the treatment of reflux esophagitis.  See 
fundoplication, Dorland's Illustrated Medical Dictionary 667 
(28th ed. 1994).

A June 1998 VA outpatient treatment report reflects that the 
Veteran weighed 262 pounds. 

A November 1999 esosphagogastroduodenoscopy done at Walter 
Reed Army Hospital showed an active esophageal ulcer with 
cancerous polyp.  

In February 2004, the Veteran requested service connection 
for Barrett's esophagus.  A July 2004 VA compensation 
examination report reflects that the examining physician 
related the service-connected hiatal hernia to the later 
developed Nissen fundoplication and gastroesophageal reflux 
disease (GERD).  GERD then caused Barrett's esophagus to 
develop. 

A September 2004 VA gastroenterology consultation report 
reflects dysphagia (difficulty swallowing) of solids, but not 
liquids.  Recent endoscopy showed esophagitis and upper 
esophageal sphincter tenacity.  The esophageal stricture was 
dilated with a Maloney dilator, without much benefit.  The 
Veteran maintained body weight in spite of the stricture.  

In December 2004, the Veteran weighed 241 pounds.  The 
examiner related gas-bloat syndrome to the previous 
fundoplication as well as to Barrett's esophagus.

A March 2005 VA report notes that there was no anemia or 
bleeding.  Variously dated VA outpatient treatment reports 
note the presence of left arm and left elbow pains; however 
left elbow epicondylitis is also shown.  

According to a July 2009 VA esophagus compensation 
examination report, any food eaten gets stuck in the throat.  
The Veteran did not have vomiting, early satiety, 
hematemesis, or melena.  He had heartburn a couple times per 
week.  He weighed 249.8 pounds.  He continued to have 
indigestion.  The physician found it hard to quantify the 
severity of the impairment, but felt that the symptoms 
produced "a considerable amount of impairment."  

From the facts discussed above, it is clear that the service-
connected manifestations include dysphagia, upper esophageal 
stricture permitting the passage of liquids, gas-bloat 
syndrome, possible left arm pains, heartburn, and 
indigestion.  Not shown are material or substantial weight 
loss, anemia, bleeding, vomiting, early satiety, hematemesis, 
melena, severe impairment of health, or marked impairment of 
general health.  

Comparing the manifestations to Diagnostic Code 7346, it 
appears that the 30 percent criteria are more nearly 
approximated.  The Veteran takes medication to control 
persistent epigastric distress.  Dysphagia is clearly shown, 
left arm pains are reported, and the recent VA examining 
physician specifically found considerable impairment of 
health.  The 60 percent criteria are not more nearly 
approximated because vomiting, material weight loss, and 
hematemesis or melena with moderate anemia; or, other 
symptoms productive of severe impairment of health are not 
shown.

While the RO has chosen Diagnostic Code 7346, Diagnostic Code 
7203 also applies, because an esophageal stricture related to 
the service-connected disability is shown.  As noted above, 
under Diagnostic Code 7203, where liquids only may pass 
through the stricture, a 50 percent rating is warranted.  

The evidence clearly reflects that the Veteran has great 
difficulty with swallowing solid food.  The July 2009 VA 
esophagus compensation examination report specifically notes 
that any food eaten gets stuck in the throat.  An earlier-
dated report notes that a Maloney dilator did not alleviate 
the stricture.  Therefore, these manifestations support a 50 
percent rating under Diagnostic Code 7203, for an esophageal 
stricture that blocks the passage of solid food.  The 80 
percent criteria of Diagnostic Code 7203 are not more nearly 
approximated because "marked impairment of general health" 
also must be shown.  No physician has reported marked 
impairment of general health.  

The evidence does not contain factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal.  The assignment of staged ratings is therefore 
unnecessary.  Hart, supra.  

After considering all the evidence of record, the Board finds 
that it is at least in relative equipoise.  The benefit of 
the doubt doctrine will therefore be applied.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  A 50 percent 
rating for hiatal hernia, reflux esophagitis, and Barrett's 
esophagus, must be granted. 

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the Veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
Veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App. 524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Additionally, if the claimant or the record reasonably raises 
the question of whether the Veteran is unemployable due to 
the disability for which an increased rating is sought, then 
part and parcel to that claim for an increased rating is 
whether a total rating based on individual unemployability 
(TDIU) as a result of that disability is warranted.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  In this case, TDIU, is 
not raised by the record.  

The service-connected disability has not been shown, or 
alleged, to cause such difficulties as marked interference 
with employment or to warrant frequent periods of 
hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b) (1).  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See also 
VAOPGCPREC. 6-96. 






ORDER

A 50 percent schedular rating is granted for hiatal hernia, 
reflux esophagitis, and Barrett's esophagus, for the entire 
appeal period, subject to the laws and regulations governing 
payment of monetary benefits. 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


